COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Kyle Dean Kuykendall v. The State of Texas

Appellate case number:       01-18-00930-CR

Trial court case number:     B15-684

Trial court:                 198th District Court of Kerr County1

        Without agreed recommendations from the State, appellant, Kyle Dean
Kuykendall, pleaded guilty to the felony offenses of failure to appear. The trial court
found appellant guilty, assessed his punishment at confinement for ten years, and
certified that appellant has the right to appeal. A clerk’s record was filed on September
24, 2018; and supplemental clerk’s records were filed on October 2, 2018, and November
28, 2018. A reporter’s record was filed on October 12, 2018.
        Accordingly, appellant’s brief is due to be filed in this appeal no later than 30
days from the date of this order. See TEX. R. APP. P. 38.6(a), (d).
       It is so ORDERED.

Judge’s signature: _/s/ Russell Lloyd_______
                    Acting individually  Acting for the Court

Date: __December 4, 2018____________________




1
       Pursuant to its docket equalization authority, the Supreme Court of Texas transferred the
       appeal to this Court from the Court of Appeals for the Fourth District of Texas. See Misc.
       Docket No. 18-9130 (Tex. Sept. 26, 2018); see also TEX. GOV’T CODE ANN. § 73.001
       (West 2015) (authorizing transfer of cases).